Title: To Benjamin Franklin from John Shaffer, 30 October 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris ce 30 8bre 83
          
          My avocat informed me that you have the Goodness for me, to imploy Mr Barclay to do what will be Nessesary to Render me justis. When I was arrested the inspecter of the Polize Put a gardien in to my house to garde my goods and gard de Robe, two days ago I was informed that the Person Stole all that was left in to his Care but Very fortunate we have got him arrested and is in the Same Prison hear.
          My Avocat will Explain to you the unjust maner in wich I am Treated the Robe me of What I have got and do Not Know what maner to Recover my Property—if your Exelency will Not interrest your Self for me to Procure my liberty I hope you will Not Refuse to Render me Justis in order to Prosecute the Villen who has Stole my Cloths and goods or Pay me for them if you will be So Kind as to Right a few lines to the Lt Creminel in order that he may Render me Justis it will be an adition upon the many obligations Confered upon your Exelencys Most Obedent and Very humble Servant
          
            J. Schaffer
            His Exelency Docter Frankline
          
        